Case 0:20-cv-62526-BB Document 1 Entered on FLSD Docket 12/08/2020 Page 1 of 15




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                                              CASE NO.:
 HOWARD COHAN

        Plaintiff,

 vs.                                                           INJUNCTIVE RELIEF SOUGHT


 HOLIDAY CVS, L.L.C.,
 a Florida Limited Liability Company,
 d/b/a CVS,

       Defendant(s).
 ____________________________________/

                                           COMPLAINT

        Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

 hereby files this Complaint and sues HOLIDAY CVS, L.L.C., a Florida Limited Liability

 Company, d/b/a CVS (“Defendant”), for declaratory and injunctive relief, attorneys’ fees,

 expenses and costs (including, but not limited to, court costs and expert fees) pursuant to 42 U.S.C.

 § 12182 et. seq., and the 2010 Americans with Disabilities Act (“ADA”) and alleges as follows:

                                  JURISDICTION AND VENUE

        1.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

 §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based on

 Defendant’s violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as the

 2010 ADA Standards.

        2.      Venue is proper in this Court, FORT LAUDERDALE Division, pursuant to 28

 U.S.C. § 1391(B) and Internal Operating Procedures for the United States District Court For the
Case 0:20-cv-62526-BB Document 1 Entered on FLSD Docket 12/08/2020 Page 2 of 15




 Southern District of Florida in that all events giving rise to the lawsuit occurred in Broward

 County, Florida.

                                                 PARTIES

         3.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

 residing in Palm Beach County, Florida.

         4.      Upon information and belief, Defendant is the lessee, operator, owner and lessor of

 the Real Properties, which are subject to this suit, and are located at

              a. 16001 Miramar Parkway, Miramar, FL 33027 (hereinafter “CVS 16001 Miramar

                 Parkway”);

              b. 8901 Miramar Parkway, Miramar, FL 33025 (hereinafter “CVS 8901 Miramar

                 Parkway”);

              c. 70 N University Dr, Pembroke Pines, FL 33024 (hereinafter “CVS University Dr”);

                 and

              d. 2150 E Commercial Blvd, Fort Lauderdale, FL 33308 (hereinafter “CVS

                 Commercial Blvd”);

 and is the owner of the improvements where each property is located. The Real Properties are

 hereinafter collectively referred to as “Premises.”

         5.      Defendant is authorized to conduct, and is in fact conducting, business within the

 State of Florida.

         6.      Plaintiff is an individual with numerous permanent disabilities including severe

 spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

 spine with nerve root compromise on the right side; a non-union fracture of the left acromion

 (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right
Case 0:20-cv-62526-BB Document 1 Entered on FLSD Docket 12/08/2020 Page 3 of 15




 knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

 basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause

 sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. As such,

 Plaintiff suffered from a “qualified disability” under the ADA. 42 U.S.C § 12101, et seq.

        7.       Plaintiff visited Defendant’s Premises on:

              a. CVS 16001 Miramar Parkway: October 2, 2018;

              b. CVS 8901 Miramar Parkway: October 2, 2018;

              c. CVS University Dr: October 3, 2018; and

              d. CVS Commercial Blvd: November 10, 2018.

        8.       At the time of Plaintiff’s visits to the Premises, Plaintiff required the use of fully

 accessible restrooms. Plaintiff personally visited the Premises, but was denied full and equal access

 and full and equal enjoyment of the facilities, services, goods, and amenities within the Premises,

 even though he was a “bona fide patron”.

        9.       On January 14, 2020, Plaintiff provided Defendant with notice of barriers at

 Defendant’s Premises in violation of the ADA encountered by Plaintiff during his visits to each of

 Defendant’s properties.

        10.      Notwithstanding Plaintiff’s notice to Defendant, Defendant has failed to complete

 the required modification(s) to its Premises as required by the ADA, and Defendant has failed to

 give notice of any reasons or documentation for non-compliance.

        11.      Thereafter, Plaintiff again personally visited Defendant’s Premises on:

              a. CVS 16001 Miramar Parkway: September 23, 2020;

              b. CVS 8901 Miramar Parkway: September 23, 2020;

              c. CVS University Dr: September 23, 2020; and
Case 0:20-cv-62526-BB Document 1 Entered on FLSD Docket 12/08/2020 Page 4 of 15




              d. CVS Commercial Blvd: September 24, 2020.

        12.      At the time of Plaintiff’s visits to the Premises, Plaintiff required the use of fully

 accessible restrooms. Plaintiff personally visited the Premises, but was denied full and equal access

 and full and equal enjoyment of the facilities, services, goods, and amenities within the Premises,

 even though he was a “bona fide patron”.

        13.      Plaintiff, in his individual capacity, will absolutely return to the Premises and avail

 himself of the services offered when Defendant modifies the Premises or modifies the policies and

 practices to accommodate individuals who have physical disabilities.

        14.      Plaintiff is continuously aware of the violations at Defendant’s Premises and is

 aware that it would be a futile gesture to return to the Premises as long as those violations exist,

 and Plaintiff is not willing to suffer additional discrimination.

        15.      Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

 result of Defendant’s discrimination until Defendant is compelled to comply with the requirements

 of the ADA.

        16.      Plaintiff would like to be able to be a patron of the Premises in the future and be

 able to enjoy the goods and services that are available to the able-bodied public, but is currently

 precluded from doing so as a result of Defendant’s discriminatory conduct as described herein.

 Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

 at the Premises to eliminate the discrimination against persons with physical disabilities.

        17.      Completely independent of the personal desire to have access to these places of

 public accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the

 purpose of discovering, encountering and engaging discrimination against the disabled in public

 accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff
Case 0:20-cv-62526-BB Document 1 Entered on FLSD Docket 12/08/2020 Page 5 of 15




 personally visits the public accommodation; engages all of the barriers to access, or at least of

 those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

 the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

 discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

 with the ADA and to otherwise use the public accommodation as members of the able-bodied

 community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit the

 Premises regularly to verify their compliance or non-compliance with the ADA, and Defendant’s

 maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

 individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

 and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

 suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

 forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

 intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

        18.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

 Defendant modifies the Premises or modifies the policies and practices to accommodate

 individuals who have physical disabilities to confirm said modifications have been completed in

 accordance with the requirements of the ADA.

               VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

        19.     Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 18

 above as if fully stated herein.

        20.     On July 26, 1990, Congress enacted the Americans With Disabilities Act (“ADA”),

 42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5) years from

 enactment of the statute to implement its requirements. The effective date of Title III of the ADA
Case 0:20-cv-62526-BB Document 1 Entered on FLSD Docket 12/08/2020 Page 6 of 15




 was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer employees and

 gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. § 36.508(a).

        21.      Congress found, among other things, that:

              a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                 this number shall increase as the population continues to grow older;

              b. historically, society has tended to isolate and segregate individuals with disabilities

                 and, despite some improvements, such forms of discrimination against disabled

                 individuals continue to be a pervasive social problem, requiring serious attention;

              c. discrimination against disabled individuals persists in such critical areas as

                 employment, housing, public accommodations, transportation, communication,

                 recreation, institutionalization, health services, voting and access to public services

                 and public facilities;

              d. individuals with disabilities continually suffer forms of discrimination, including

                 outright intentional exclusion, the discriminatory effects of architectural,

                 transportation, and communication barriers, failure to make modifications to

                 existing facilities and practices. Exclusionary qualification standards and criteria,

                 segregation, and regulation to lesser services, programs, benefits, or other

                 opportunities; and,

              e. the continuing existence of unfair and unnecessary discrimination and prejudice

                 denies people with disabilities the opportunity to compete on an equal basis and to

                 pursue those opportunities for which our country is justifiably famous, and accosts

                 the United States billions of dollars in unnecessary expenses resulting from

                 dependency and non-productivity.
Case 0:20-cv-62526-BB Document 1 Entered on FLSD Docket 12/08/2020 Page 7 of 15




 42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

         22.      Congress explicitly stated that the purpose of the ADA was to:

               a. provide a clear and comprehensive national mandate for elimination of

                  discrimination against individuals with disabilities;

               b. provide clear, strong, consistent, enforceable standards addressing discrimination

                  against individuals with disabilities; and

               c. invoke the sweep of congressional authority, including the power to enforce the

                  fourteenth amendment and to regulate commerce, in order to address the major

                  areas of discrimination faced on a daily basis by people with disabilities.

 U.S.C. § 12101(b)(1)(2) and (4).

         23.      Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA Standards,

 Defendant’s Premises are places of public accommodation covered by the ADA by the fact they

 provide services to the general public and must be in compliance therewith.

         24.      Defendant has discriminated and continues to discriminate against Plaintiff and

 others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

 services, facilities, privileges, advantages and/or accommodations located at the Premises, as

 prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

 architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

         25.      Plaintiff has visited Premises, and has been denied full and safe equal access to the

 facilities and therefore suffered an injury in fact.

         26.      Plaintiff would like to return and enjoy the goods and/or services at Premises on a

 spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

 Defendant’s failure and refusal to provide disabled persons with full and equal access to its
Case 0:20-cv-62526-BB Document 1 Entered on FLSD Docket 12/08/2020 Page 8 of 15




 facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

 architectural barriers that are in violation of the ADA.

          27.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

 of Justice, Office of the Attorney General promulgated Federal Regulations to implement the

 requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA Standards ADA

 Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36, under which said

 Department may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00

 for and subsequent violation.

          28.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

 U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and is

 discriminating against Plaintiff as a result of, inter alia, the following specific violations:

     I.         CVS 16001 Miramar Parkway

                   Men’s Restroom GENERAL

                a. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                   a wall or some other obstruction in violation of 2010 ADAAG §§404, 404.1, 404.2,

                   404.2.4 and 404.2.4.1.

                b. Failure to provide proper knee clearance for a person with a disability under a

                   counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

                   606.2.

                   Men’s Restroom ACCESSIBLE STALL

                c. Failure to provide the water closet in the proper position relative to the side wall or

                   partition in violation of 2010 ADAAG §§604 and 604.2.
Case 0:20-cv-62526-BB Document 1 Entered on FLSD Docket 12/08/2020 Page 9 of 15




          d. Failure to provide a coat hook that was previously positioned properly but is no

             longer in place for a person with a disability in violation of 2010 ADAAG §§ 603,

             603.4 and 308.

          e. Providing grab bars of improper horizontal length or spacing as required along the

             side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

          f. Failure to provide proper knee clearance for a person with a disability under a

             counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

             606.2.

    II.   CVS 8901 Miramar Parkway

             Men’s Restroom GENERAL

          a. Failure to provide the proper insulation or protection for plumbing or other sharp

             or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§606

             and 606.5.

          b. Providing an element or object that protrudes greater than 4” into a pathway or

             space of travel situated between 27” and 80” high in violation of 2010 ADAAG

             §§204, 307, 307.1, 307.2.

          c. Failure to provide paper towel dispenser at the correct height above the finished

             floor in violation of 2010 ADAAG §§606, 606.1 and 308.

          d. Failure to provide proper knee clearance for a person with a disability under a

             counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

             606.2.
Case 0:20-cv-62526-BB Document 1 Entered on FLSD Docket 12/08/2020 Page 10 of 15




               Men’s Restroom ACCESSIBLE STALL

            e. Failure to provide operable parts that are functional or are in the proper reach ranges

               as required for a person with a disability in violation of 2010 ADAAG §§309,

               309.1, 309.3, 309.4 and 308 (missing stall door handle and broken coat hook).

            f. Failure to provide the proper insulation or protection for plumbing or other sharp

               or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§606

               and 606.5.

            g. Failure to provide the proper spacing between a grab bar and an object projecting

               out of the wall in violation of 2010 ADAAG §§609, 609.1 and 609.3.

            h. Failure to provide a coat hook within the proper reach ranges for a person with a

               disability in violation of 2010 ADAAG §§603, 603.4 and 308.

            i. Failure to provide paper towel dispenser at the correct height above the finished

               floor in violation of 2010 ADAAG §§606, 606.1 and 308.

            j. Failure to provide proper knee clearance for a person with a disability under a

               counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

               606.2.

            k. Providing grab bars of improper horizontal length or spacing as required along the

               rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

     III.   CVS University Dr

               Men’s Restroom GENERAL

            a. Failure to provide proper signage for an accessible restroom or failure to redirect a

               person with a disability to the closest available accessible restroom facility in
Case 0:20-cv-62526-BB Document 1 Entered on FLSD Docket 12/08/2020 Page 11 of 15




             violation of 2010 ADAAG §§216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

             703.5 and 703.7.2.1.

          b. Failure to provide the proper insulation or protection for plumbing or other sharp

             or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§606

             and 606.5.

          c. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

             exceeding the limits for a person with a disability in violation of 2010 ADAAG

             §§404, 404.1, 404.2, 404.2.9 and 309.4.

          d. Failure to provide paper towel dispenser at the correct height above the finished

             floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.

          e. Providing a swinging door or gate with improper maneuvering clearance(s) due to

             a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

             404.2.4 and 404.2.4.1.

          f. Failure to provide the correct spacing for a forward or parallel approach to an

             element due to a wall or some other obstruction in violation of 2010 ADAAG §§

             305 and 306.

             Men’s Restroom ACCESSIBLE STALL

          g. Failure to provide sufficient clear floor space around a water closet without any

             obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

             603.2.3, 604, 604.3 and 604.3.1.

          h. Failure to provide the proper spacing between a grab bar and an object projecting

             out of the wall in violation of 2010 ADAAG §§609, 609.1 and 609.3.
Case 0:20-cv-62526-BB Document 1 Entered on FLSD Docket 12/08/2020 Page 12 of 15




          i. Failure to provide operable parts that are functional or are in the proper reach ranges

             as required for a person with a disability in violation of 2010 ADAAG §§ 309,

             309.1, 309.3, 309.4 and 308 (multiple items inoperable, including missing stall door

             handle, broken coat hook, and broken cap at end of grab bar).

          j. Failure to provide the proper insulation or protection for plumbing or other sharp

             or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

             and 606.5.

          k. Failure to provide the water closet in the proper position relative to the side wall or

             partition in violation of 2010 ADAAG §§604 and 604.2.

          l. Failure to provide paper towel dispenser at the correct height above the finished

             floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.

          m. Failure to provide toilet paper dispensers in the proper position in front of the water

             closet or at the correct height above the finished floor in violation of 2010 ADAAG

             §§ 604, 604.7 and 309.4.

          n. Providing grab bars of improper horizontal length or spacing as required along the

             rear wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

          o. Failure to provide the water closet seat at the correct height above the finished floor

             in violation of 2010 ADAAG §§ 604 and 604.4.

          p. Failure to provide mirror(s) located above lavatories or countertops at the proper

             height above the finished floor in violation of 2010 ADAAG §§ 603 and 603.3.
Case 0:20-cv-62526-BB Document 1 Entered on FLSD Docket 12/08/2020 Page 13 of 15




     IV.         CVS Commercial Blvd

                    Men’s Restroom

                 a. Providing grab bars of improper horizontal length or spacing as required along the

                    rear or side wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1 and 604.5.2.

                 b. Failure to provide the proper insulation or protection for plumbing or other sharp

                    or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§606

                    and 606.5.

                 c. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                    exceeding the limits for a person with a disability in violation of 2010 ADAAG

                    §§404, 404.1, 404.2, 404.2.9 and 309.4.

                 d. Failure to provide toilet paper dispensers in the proper position in front of the water

                    closet or at the correct height above the finished floor in violation of 2010 ADAAG

                    §§ 604, 604.7 and 309.4.

           29.      To the best of Plaintiff’s belief and knowledge, Defendant has failed to eliminate

  the specific violations set forth in paragraph 28 herein.

           30.      Although Defendant is charged with having knowledge of the violations, Defendant

  may not have actual knowledge of said violations until this Complaint makes Defendant aware of

  same.

           31.      To date, the readily achievable barriers and other violations of the ADA still exist

  and have not been remedied or altered in such a way as to effectuate compliance with the

  provisions of the ADA.

           32.      As the owner, lessor, lessee or operator of the Premises, Defendant is required to

  comply with the ADA. To the extent the Premises, or portions thereof, existed and were occupied
Case 0:20-cv-62526-BB Document 1 Entered on FLSD Docket 12/08/2020 Page 14 of 15




  prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

  obligation to remove architectural barriers at the Premises where removal was readily achievable,

  as required by 28 C.F.R. §36.402.

         33.      To the extent the Premises, or portions thereof, were constructed for occupancy

  after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation

  to design and construct such Premises such that it is readily accessible to and usable by individuals

  with disabilities, as required by 28 C.F.R. §36.401.

         34.      Plaintiff has retained the undersigned counsel for the filing and prosecution of this

  action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

  Defendant, pursuant to 42 U.S.C. § 12205.

         35.      All of the above violations are readily achievable to modify in order to bring

  Premises or the Facilities/Properties into compliance with the ADA.

         36.      In instance(s) where the 2010 ADAAG standard does not apply, the 1991 ADAAG

  standard applies and all of the violations listed in paragraph 28 herein can be applied to the 1991

  ADAAG standards.

         37.      Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

  Plaintiff’s injunctive relief, including an order to alter the Subject Facilities to make them readily

  accessible to and useable by individuals with disabilities to the extent required by the ADA and

  closing the Subject Facilities until the requisite modifications are completed.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

  injunctive and declaratory relief:

               1. That this Court declares that Premises owned, operated and/or controlled by

                  Defendant are in violation of the ADA;
Case 0:20-cv-62526-BB Document 1 Entered on FLSD Docket 12/08/2020 Page 15 of 15




          2. That this Court enter an Order requiring Defendant to alter its facilities to make

             them accessible to and usable by individuals with disabilities to the full extent

             required by Title III of the ADA;

          3. That this Court enter an Order directing the Defendant to evaluate and neutralize

             its policies, practices and procedures toward persons with disabilities, for such

             reasonable time so as to allow the Defendant to undertake and complete corrective

             procedures to Premises;

          4. That this Court award reasonable attorney’s fees, all costs (including, but not

             limited to the court costs and expert fees) and other expenses of suit to the Plaintiff;

             and,

          5. That this Court award such other and further relief as it may deem necessary, just

             and proper.


       Dated December 8, 2020.

                                     Sconzo Law Office, P.A.
                                     3825 PGA Boulevard, Suite 207
                                     Palm Beach Gardens, FL 33410
                                     Telephone: (561) 729-0940
                                     Facsimile: (561) 491-9459

                                     By: /s/ Gregory S. Sconzo
                                     GREGORY S. SCONZO, ESQUIRE
                                     Florida Bar No.: 0105553
                                     Primary Email: greg@sconzolawoffice.com
                                     Secondary Email: alexa@sconzolawoffice.com
